Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2; line 4 is objected to because of the following informalities:  “an inner portion” should be - -the inner portion- -.  Appropriate correction is required.
Claim 18; line 1 is objected to because of the following informalities:  “A torch igniter for use in the combustor section” should be - - The torch igniter for use in a combustor section - -.  Appropriate correction is required.
Claim 18; line 3 is objected to because of the following informalities:  “an axis” should be - - the axis - -.  Appropriate correction is required.
Claim 18; line 6 is objected to because of the following informalities:  “a cap” should be - - the cap - -.  Appropriate correction is required.
Claim 18; line 9 is objected to because of the following informalities:  “a housing” should be - - the housing - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 17,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 4141213).
Regarding claim 1, Ross discloses a fuel injector system for a torch igniter (The fuel system of the torch igniter of Figure 3), the fuel injector system comprising: 
an injector body (Figure 3; 75, 88 excluding the portion of 75 with 98) centered on an axis (The central axis of the injector body), wherein the injector body includes an axial wall (The portion of Figure 3; 75 at and to the left of 76) at a first axial end (The first axial end where Figure 3; 71 is located) of the injector body; 
a receiving aperture (The central aperture of Figure 3; 110) formed in a cap (Figure 3; 75 excluding the portion of 75 with 98) of the torch igniter that receives an inner portion (Figure 3; 88 and 84) of the injector body at a second axial end (The second axial end where Figure 3; 110 is located) of the injector body, the second axial end opposite the first axial end; 
an injector aperture (Figure 3; 82) formed within the inner portion of the injector body and directly fluidly connected to an interior volume (The interior volume of Figure 3; 66) of the torch igniter; 
an air inlet (Figure 3; 76) configured to intake a flow of air (The flow of air through Figure 3; 76) at the axial wall; 
a fuel inlet (The portion of Figure 3; 88 at the axial wall) configured to intake a flow of fuel (The flow of fuel through Figure 3; 88) at the axial wall; 
an air channel (The air channel through the central bore of Figure 3; 75 and 82) disposed within the injector body and configured to channel air from the air inlet to the injector aperture, wherein the air channel is centered on and extends along the axis; 
a fuel channel (The fuel channel through Figure 3; 88) disposed within the injector body and configured to channel fuel from the fuel inlet to the injector aperture; 
a purge passage (The space between the radially inner end of Figure 3; 98 and the exterior surface of 110) formed in a housing (Figure 3; 66 and the portion of 75 with 98) of the torch igniter and fluidly connected to a cooling air source (Figure 3; 98), wherein the purge passage is configured to impinge cooling air from the cooling air source onto an exterior surface (The exterior surface of Figure 3; 110) of the injector body near the receiving aperture (Functional Language, the purge passage is configured to impinge cooling air onto the outer surface of Figure 3; 110).
Regarding claim 2, Ross discloses the invention as claimed.  
Ross further discloses wherein the injector body further includes: 
an outer wall (Figure 3; 110) connected to the axial wall and extending along the axis transverse to the axial wall; and 
the inner portion connected to the axial wall and extending along the axis transverse to the axial wall, wherein an outer surface (The outer surface of Figure 3; 88) of the inner portion is spaced a distance (The distance between the outer and inner surfaces) from an inner surface (The inner surface of Figure 3; 110) of the outer wall, forming an insulating space (The insulating space between the inner and outer surfaces) between the outer wall and the inner portion.
Regarding claim 3, Ross discloses the invention as claimed.  
Ross further discloses wherein the exterior surface of the injector body that the purge passage is configured to impinge cooling air upon is located on the outer wall of the injector body.
Regarding claim 4, Ross discloses the invention as claimed.  
Ross further discloses wherein the air channel and fuel channel are disposed in the inner portion of the injector body (At least a portion of the air channel and fuel channel are disposed in the inner portion).
Regarding claim 5, Ross discloses the invention as claimed.  
Ross further discloses wherein the outer wall is annular, the inner portion is cylindrical, and the space between the outer wall and inner portion is annular.
Regarding claim 6, Ross discloses the invention as claimed.  
Ross further discloses wherein a first operating temperature (The first operating temperature of the outer wall) of the outer wall of the injector body is greater than a second operating temperature (The second operating temperature of the inner portion) of the inner portion of the injector body (The inner portion extends outside of the engine as shown in Figure 1, so that it is exposed to ambient air while the outer wall is exposed to compressor air that has been heated. Column 2, lines 7-11, Column 3, lines 25-28).
Regarding claim 7, Ross discloses the invention as claimed.  
Ross further discloses wherein cooling air from the cooling air source is at a higher temperature (The temperature of the cooling air source is at a higher temperature than the operating temperature of the inner portion because the cooling air source is compressor air that has been heated while the inner portion extends outside of the engine as shown in Figure 1, so that it is exposed to ambient air) than an operating temperature of the inner portion of the injector body.
Regarding claim 8, Ross discloses the invention as claimed.  
Ross further discloses wherein the housing of the torch igniter forms a receiving cavity (The cavity in Figure 3; 66 that receives 75) that receives the injector body.
Regarding claim 9, Ross discloses the invention as claimed.  
Ross further discloses wherein the exterior surface of the injector body is spaced a second distance (The distance between the exterior and inner surface) from an inner surface (The inner surface of Figure 3; 96) of the receiving cavity near the purge passage.
Regarding claim 10, Ross discloses the invention as claimed.  
Ross further discloses wherein the exterior surface of the injector body and the inner surface of the receiving cavity form a channel (The channel between Figure 3; 96 and 110) configured to channel cooling air from the purge passage to the receiving aperture.
Regarding claim 11, Ross discloses the invention as claimed.  
Ross further discloses wherein a fluid pressure (The fluid pressure in the channel) within the channel is higher than a fluid pressure (The fluid pressure of the air in Figure 3; 86) adjacent to the receiving aperture within the interior volume of the torch igniter (The fluid pressure in the channel is higher than in the interior volume because there is a pressure loss through the holes of Figure 3; 102).
Regarding claim 12, Ross discloses the invention as claimed.  
Ross further discloses wherein the air channel includes an air swirler (Figure 3; 84) that imparts a swirl to the air relative to the axis (The swirl of air).
Regarding claim 17, Ross discloses the invention as claimed.  
Ross further discloses wherein the injector body comprises a metallic material (Figure 3; 65 is metallic.  Column 4, line 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Prociw et al (US 20140366505).
Regarding claim 13, Ross discloses the invention as claimed.
Ross does not disclose wherein the injector aperture is configured to impinge fuel from the fuel channel and air from the air channel onto a surface igniter at least partially disposed within the interior volume of the torch igniter.
However, Prociw teaches a fuel injector system for a torch igniter (The fuel system of Figure 8; 150) comprising:
wherein an injector aperture (Figure 9, 168) is configured to impinge fuel from a fuel channel (The fuel from the channel forming Figure 17; fuel flow) and air from the air channel (The air from the channel forming Figure 17; air flow) onto a surface igniter (Figure 13; 166) at least partially disposed within an interior volume of the torch igniter (The interior volume of the torch igniter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ross wherein the injector aperture is configured to impinge fuel from the fuel channel and air from the air channel onto a surface igniter at least partially disposed within the interior volume of the torch igniter as taught by and suggested by Prociw in order to withstand high operating temperatures for extended periods of time (Paragraph 0070.  The modification uses a glow plug to ignite the torch igniter).
Regarding claim 14, Ross discloses the invention as claimed.
Ross does not disclose a mixing cavity formed within the injector body, wherein the mixing cavity connects the air channel and the fuel channel to the injector aperture.
However, Prociw teaches a fuel injector system for a torch igniter (The fuel system of Figure 8; 150) comprising:
a mixing cavity (Figure 2; 174) formed within an injector body (The body of Figure 8), wherein the mixing cavity connects an air channel (The channel for Figure 17; air flow) and a fuel channel (The channel for Figure 17; fuel flow) to an injector aperture (Figure 8; 168).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ross to include a mixing cavity formed within the injector body, wherein the mixing cavity connects the air channel and the fuel channel to the injector aperture as taught by and suggested by Prociw in order to premix the fuel and air prior to the combustion chamber (Paragraph 0061.  The modification adds a mixing cavity which is fed from the air and fuel channel and outlets to the injector aperture).
Regarding claim 15, Ross in view of Prociw teaches the invention as claimed.
Ross does not disclose wherein the fuel is liquid fuel and the mixing cavity is configured to atomize the liquid fuel with the air from the air channel.
However, Prociw teaches wherein fuel (The fuel in the fuel channel) is liquid fuel (Paragraph 0036) and the mixing cavity is configured to atomize the liquid fuel with air (The air from the air channel) from the air channel (The fuel and air mixing in Figure 21; 184 has the fuel atomized with the air.  Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ross wherein the fuel is liquid fuel and the mixing cavity is configured to atomize the liquid fuel with the air from the air channel as taught by and suggested by Prociw in order to premix the fuel and air prior to the combustion chamber (Paragraph 0061.  This is the same modification as claim 14).
Regarding claim 18, Ross discloses the invention as claimed.
Ross further discloses the torch igniter (The torch igniter of Figure 3) for use in a combustor section (Figure 1; 10) of a gas turbine engine (The gas turbine of Column 1, line 3-5), the torch igniter comprising: 
a combustion chamber (The chamber defined by Figure 3; 86) oriented about the axis (The central axis of Figure 3; 86), the combustion chamber having axially upstream and downstream ends (The left and right ends of Figure 3; 86) defining a flow direction (The flow direction through Figure 3; 86) through the combustion chamber, along the axis; 
the cap (Figure 3; 75 excluding the portion of 75 with 98) defining the axially upstream end of the combustion chamber and oriented about the axis; 
a tip (The right end of Figure 3; 66 and 105) defining the axially downstream end of the combustion chamber; 
the housing (Figure 3; 66 and the portion of 75 with 98) extending from the cap to the tip and defining a radial extent (The radial extend of the combustion chamber) of the combustion chamber; 
an outlet passage (The opening of Figure 3; 70) defined by the housing within the tip, wherein the outlet passage is fluidly connected to the combustion chamber; 
a spark plug (Column 3, line 48-50) capable extending into the combustion chamber; and
the fuel injector system according to claim 1, wherein the cooling air source is a cooling channel (Figure 3; 98) formed in and configured to cool the housing, and the fuel injector system is received in the cap.
Ross does not disclose a glow plug capable of being resistively heated, wherein an innermost end of the glow plug extends through the cap into the combustion chamber.
However, Prociw teaches a torch igniter (Figure 8; 150) comprising:
an injector aperture (Figure 9, 168) configured to impinge fuel from a fuel channel (The fuel from the channel forming Figure 17; fuel flow) and air from the air channel (The air from the channel forming Figure 17; air flow) onto a glow plug (Figure 13; 166) at least partially disposed within an interior volume of the torch igniter (The interior volume of the torch igniter),
the glow plug capable of being resistively heated (Paragraph 0050), wherein an innermost end (The innermost end of the glow plug in Figure 8 ;156) of the glow plug extends through a cap (Figure 8; 162) into a combustion chamber (Figure 8 ;156).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ross to include a glow plug capable of being resistively heated, wherein an innermost end of the glow plug extends through the cap into the combustion chamber as taught by and suggested by Prociw in order to withstand high operating temperatures for extended periods of time (Paragraph 0070.  The modification uses a glow plug to ignite the torch igniter).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Choudhri et al (US 20170350590).
Regarding claim 16, Ross discloses the invention as claimed.
Ross does not disclose wherein the fuel injector system is formed monolithically.
However, Choudhri teaches a fuel injector system (The fuel injector system of Figure 3C; 20) for a torch igniter (Figure 3C; 20);
wherein the fuel injector system is formed monolithically (Paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ross wherein the fuel injector system is formed monolithically as taught by and suggested by Choudhri because it has been held that applying a known technique, in this case Choudhri’s forming of a torch igniter according to the steps described immediately above, to a known device, in this case, Ross’s torch igniter, ready for improvement to yield predictable results, in this case forming a torch igniter, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the torch igniter formed monolithically).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Prociw as applied to claim 18 above, and further in view of Choudhri.
Regarding claim 19, Ross in view of Prociw teaches the invention as claimed.
Ross in view of Prociw does not teach wherein the cap, the housing, and the tip together make up a single monolithic piece.
However, Choudhri teaches a torch igniter (Figure 3C; 20);
wherein a cap (The left end of Figure 3C; 20), a housing (The middle portion of Figure 3C; 20), and a tip (The right end of Figure 3C; 20) together make up a single monolithic piece (Paragraph 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ross wherein the cap, the housing, and the tip together make up a single monolithic piece as taught by and suggested by Choudhri because it has been held that applying a known technique, in this case Choudhri’s forming of a torch igniter according to the steps described immediately above, to a known device, in this case, Ross’s in view of Prociw torch igniter, ready for improvement to yield predictable results, in this case forming a torch igniter, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the torch igniter formed monolithically).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 18, 17, 12, 13, 14, 15, 4, 5, 6, 7, 10, 11, 19, 20 of U.S. Patent No. 11209164.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, Claim 1 of U.S. Patent No. 11209164 discloses a fuel injector system for a torch igniter, the fuel injector system comprising: 
an injector body (The injector body of claim 1) centered on an axis (The axis of claim 1), wherein the injector body includes an axial wall (The axial wall of claim 1) at a first axial end (The first axial end of claim 1) of the injector body; 
a receiving aperture (The receiving aperture of claim 1) formed in a cap (The cap of claim 1) of the torch igniter that receives an inner portion (The inner portion of claim 1) of the injector body at a second axial end (The second axial end of claim 1) of the injector body, the second axial end opposite the first axial end; 
an injector aperture (The injector aperture of claim 1) formed within the inner portion of the injector body and directly fluidly connected to an interior volume (The interior volume of claim 1) of the torch igniter; 
an air inlet (The air inlet of claim 1)configured to intake a flow of air (The flow of air of claim 1) at the axial wall; 
a fuel inlet (The fuel inlet of claim 1) configured to intake a flow of fuel (The flow of fuel of claim 1) at the axial wall; 
an air channel (The air channel of claim 1) disposed within the injector body and configured to channel air from the air inlet to the injector aperture, wherein the air channel is centered on and extends along the axis; 
a fuel channel (The fuel channel of claim 1) disposed within the injector body and configured to channel fuel from the fuel inlet to the injector aperture; 
a purge passage (The purge passage of claim 1) formed in a housing (The housing of claim 1) of the torch igniter and fluidly connected to a cooling air source (The cooling air source of claim 1), wherein the purge passage is configured to impinge cooling air from the cooling air source onto an exterior surface (The exterior surface of claim 1) of the injector body near the receiving aperture.
Regarding claim 2 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 1 of U.S. Patent No. 11209164 further discloses wherein the injector body further includes: 
an outer wall (The outer wall of claim 1) connected to the axial wall and extending along the axis transverse to the axial wall; and 
an inner portion (The inner portion of claim 1) connected to the axial wall and extending along the axis transverse to the axial wall, wherein an outer surface (The outer surface of claim 1) of the inner portion is spaced a distance (The distance of claim 1) from an inner surface (The inner surface of claim 1) of the outer wall, forming an insulating space (The insulating space of claim 1) between the outer wall and the inner portion.
Regarding claim 3 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 1 of U.S. Patent No. 11209164 further discloses wherein the exterior surface of the injector body that the purge passage is configured to impinge cooling air upon is located on the outer wall of the injector body (Claim 1).
Regarding claim 4 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 1 of U.S. Patent No. 11209164 further discloses wherein the air channel and fuel channel are disposed in the inner portion of the injector body (Claim 1).
Regarding claim 5 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 3 of U.S. Patent No. 11209164 further discloses wherein the outer wall is annular, the inner portion is cylindrical, and the space between the outer wall and inner portion is annular (Claim 3).
Regarding claim 6 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 18 of U.S. Patent No. 11209164 further discloses wherein a first operating temperature (The first operating temperature of claim 18) of the outer wall of the injector body is greater than a second operating temperature (The second operating temperature of claim 18) of the inner portion of the injector body.
Regarding claim 7 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 17 of U.S. Patent No. 11209164 further discloses wherein cooling air from the cooling air source is at a higher temperature (The higher temperature of claim 17) than an operating temperature (The operating temperature of claim 17of the inner portion of the injector body.
Regarding claim 8 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 12 of U.S. Patent No. 11209164 further discloses wherein the housing of the torch igniter forms a receiving cavity (The receiving cavity of claim 12) that receives the injector body.
Regarding claim 9 of the instant application, claim 12 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 13 of U.S. Patent No. 11209164 further discloses wherein the exterior surface of the injector body is spaced a second distance from an inner surface (The second distance from the exterior surface of the outer wall of claim 1 to the inner surface of claim 13) of the receiving cavity near the purge passage.
Regarding claim 10 of the instant application, claim 13 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 14 of U.S. Patent No. 11209164 further discloses wherein the exterior surface of the injector body and the inner surface of the receiving cavity form a channel (The cooling channel of claim 14) configured to channel cooling air from the purge passage to the receiving aperture.
Regarding claim 11 of the instant application, claim 14 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 15 of U.S. Patent No. 11209164 further discloses wherein a fluid pressure within the channel (The fluid pressure within the channel of claim 15) is higher than a fluid pressure (The fluid pressure adjacent to the receiving aperture of claim 15) adjacent to the receiving aperture within the interior volume of the torch igniter
Regarding claim 12 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 4 of U.S. Patent No. 11209164 further discloses wherein the air channel includes an air swirler (The air swirler of claim 4) that imparts a swirl to the air relative to the axis.
Regarding claim 13 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 5 of U.S. Patent No. 11209164 further discloses wherein the injector aperture is configured to impinge fuel from the fuel channel and air from the air channel onto a surface igniter (The surface igniter of claim 5) at least partially disposed within the interior volume of the torch igniter.
Regarding claim 14 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 6 of U.S. Patent No. 11209164 further discloses a mixing cavity (The mixing cavity of claim 6) formed within the injector body, wherein the mixing cavity connects the air channel and the fuel channel to the injector aperture.
Regarding claim 15 of the instant application, claim 6 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 7 of U.S. Patent No. 11209164 further discloses wherein the fuel is liquid fuel and the mixing cavity is configured to atomize the liquid fuel with the air from the air channel (Claim 7).
Regarding claim 16 of the instant application, claim 1of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 10 of U.S. Patent No. 11209164 further discloses wherein the fuel injector system is formed monolithically (Claim 10).
Regarding claim 17 of the instant application, claim 1 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 11 of U.S. Patent No. 11209164 further discloses wherein the injector body comprises a metallic material (Claim 11).	
Regarding claim 18 of the instant application, claim 19 of U.S. Patent No. 11209164 further discloses a torch igniter (The torch igniter of claim 19) for use in the combustor section (The combustion section of claim 19) of a gas turbine engine (The gas turbine of claim 19), the torch igniter comprising: 
a combustion chamber (The combustion chamber of claim 19) oriented about an axis (The axis of claim 19), the combustion chamber having axially upstream and downstream ends (The upstream and downstream ends of claim 19) defining a flow direction (The flow direction of claim 19) through the combustion chamber, along the axis; 
a cap (The cap of claim 19) defining the axially upstream end of the combustion chamber and oriented about the axis; 
a tip (The tip of claim 19) defining the axially downstream end of the combustion chamber; 
a housing (The housing of claim 19) extending from the cap to the tip and defining a radial extent (The radial extent of claim 19) of the combustion chamber; 
an outlet passage (The outlet passage of claim 19) defined by the housing within the tip, wherein the outlet passage is fluidly connected to the combustion chamber; 
a glow plug (The glow plug of claim 19) capable of being resistively heated, wherein an innermost end (The innermost end of claim 19) of the glow plug extends through the cap into the combustion chamber; and
the fuel injector system according to claim 1 (The fuel injector system of claim 19), wherein the cooling air source is a cooling channel (The cooling channel of claim 19) formed in and configured to cool the housing, and the fuel injector system is received in the cap.
Regarding claim 19 of the instant application, claim 19 of U.S. Patent No. 11209164 discloses the invention as claimed.
Claim 20 of U.S. Patent No. 11209164 further discloses wherein the cap, the housing, and the tip together make up a single monolithic piece (The single monolithic piece of claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carrere (US 20150260406) states in Paragraph 0032 that spark and glow plugs are interchangeable.
Plante (US 20140290259) states in Paragraph 0059 that spark and glow plugs are interchangeable.
Gross (US 20100043444) states in Paragraph 0053 that spark and glow plugs are interchangeable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741